Citation Nr: 0830388	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.	Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder, to include low back 
pain, status post partial laminectomy.

2.	Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the Board remanded the claim for further 
development.

Correspondence, dated December 2003, reflects that the claims 
file was lost.  Reasonable efforts were made to locate the 
file, but to no avail.  Therefore, the file was 
reconstructed, albeit, incompletely.  Accordingly, the Board 
will use the best evidence available, such as the rating 
decision that cites or describes missing evidence.  Marciniak 
v. Brown, 10 Vet. App. 198 (1997).

The issue of entitlement to service connection for low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a September 2002 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection 
for a low back disability, to include low back pain, 
status post partial laminectomy.  The veteran was properly 
notified and did not file an appeal, and that decision 
became final.

2.	The evidence received since the September 2002 rating 
decision is neither cumulative nor redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and thus raises a reasonable possibility of substantiating 
the claim.





CONCLUSION OF LAW

Subsequent to the final September 2002 rating decision, new 
and material evidence has been received to reopen the claim 
of service connection for a low back disability, to include 
low back pain, status post partial laminectomy.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is newly submitted evidence that relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Analysis

As noted in the Introduction, the veteran's claim for service 
connection for low back pain was originally denied by the RO 
in a rating decision dated in September 2002.  The veteran 
did not appeal that decision.  In November 2003, the veteran 
requested that the claim be reopened and in a March 2004 
rating decision, the RO continued to deny the claim.

The old evidence

According to the September 2002 rating decision included in 
the reconstructed claims file, at the time of that decision, 
the evidence of record consisted of service treatment records 
for the period of 1979 to 1996 while in the Army Reserves, 
records from Neurosurgical Associates for the period of 1995 
to 1996, and outpatient treatment records from the VAMC in 
Augusta for the period of 2000 to 2002.  This recitation of 
the evidence and the stated reason for the rating are 
presumed accurate under the presumption of regularity.  See 
Marciniak, 10 Vet. App. at 200.

That evidence showed a September 1994 civilian work-related 
accident in which a 600 lbs. roll of cloth fell on the 
veteran and injured his back.  The veteran underwent back 
surgery in November 1995 following that injury.

The September 2002 rating decision denied service connection 
for low back pain on the basis that the evidence did not show 
a relationship between the current disability and an injury 
alleged incurred during active duty for training or inactive 
duty for training.

The veteran was notified of the adverse decision and his 
right to appeal by letter in September 2002.  He did not file 
an appeal.

The veteran sought to reopen the claim in November 2003.

The additional evidence

Evidence received since September 2002 consists of: (1) 
private medical records from November 2003 to May 2004, (2) 
hospital records from 1995, (3) VA medical records from 
February 2000 to May 2007, (4) the veteran's statement from 
November 2003, (5) statements of the veteran's representative 
from May 2007 and January 2008, (6) November 1997 retirement 
orders from the Army Reserves, (7) service personnel records 
for the Army Reserves from 1987 to 1988, and (8) Social 
Security Administration (SSA) records from March 2000 to 
February 2002.

The unappealed September 2002 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  As 
explained above, the veteran's claim for service connection 
for low back pain may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence relates to an unestablished fact necessary to 
substantiate the claim, namely whether it establishes 
relationship between the current disability and the injury in 
service.

The Board notes that while the private medical records and 
hospital records (items 1-2) address the diagnosis and 
treatment of low back pain, they do not address the 
relationship between that pain and an injury which occurred 
during the veteran's military service.  Similarly, VA medical 
records (item 3) pertain to the nature of the veteran's low 
back disability, but not the external cause of the 
disability.  The statements of the veteran and his 
representative (items 4-5) do not address the medical nexus 
issue and therefore are not material.

The veteran's retirement orders (item 6) are new and material 
in that they show that the veteran's service in the Army 
Reserves exceeded the period previously considered in the 
September 2002 rating decision to include the date of the 
injury alleged.

The veteran's service personnel records (item 7) likewise 
satisfy the newness requirement.  These records indicate that 
the veteran had periods of active duty for training and 
inactive duty for training with the Army Reserves for the 
year between December 1987 and December 1988 as a Senior Wire 
Systems Installer with Company A, 324th Signal Battalion 
(CA), Clemson, South Carolina (USAR-ready). Earlier clinical 
records that were of record and considered at the time of the 
September 2002 rating decision, include a record dated March 
25, 1988 showing that the veteran injured his back while a 
field wireman and was diagnosed with lumbosacral strain with 
some spasms, an April 1, 1988 USAR Individual Sick Slip 
corroborating this diagnosis and showing that the veteran had 
residual pain on bending and moving, and a record for the 
324th Signal Company from that month also notes the veteran's 
continued complaints of pain and gives an assessment of 
resolving lumbosacral strain.  When these records are taken 
together the additional service personnel records, they tend 
to show that the veteran sustained a back injury, which was 
diagnosed as lumbosacral strain, during a period of active 
duty for training or inactive duty for training in March 
1988, thus satisfying the material requirement as well.

The SSA records (item 8) were not previously considered.  
Most of the private medical records included in the SSA 
records show that the veteran sustained a civilian work-
related back injury in September 1994 when a 600 lbs. roll of 
cloth struck him in the back.  It was this incident that the 
veteran attributed his back pain to in most of his subsequent 
doctors' visits.  However, during a June 2000 consultation 
examination for Social Security benefits that was conducted 
by Dr. G.B., the veteran gave a medical history of his back 
pain that began with his injury in March 1998.  Dr. G.B. 
diagnosed the veteran with "chronic root injury to the left 
lower extremity, most likely S1, following low back injury in 
1980's, with aggravation of the injury in early 2000."  This 
record is material because it suggests a medical nexus 
between the 1988 injury and the veteran's current disorder.

Consequently, because there is competent evidence which 
suggests an injury during service and medical evidence 
suggesting a link between that injury and the current 
disorder, the new evidence raises a reasonable possibility of 
substantiating the claim and the claim is reopened.  See 38 
C.F.R. § 3.156 (2007).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for low back pain.  


REMAND

As stated above, there are conflicting medical opinions about 
the cause of the veteran's current disability.  The Board 
notes that the veteran has not been afforded a VA examination 
in conjunction with his claims. See Charles v. Principi, 16 
Vet. App. 370 (2002) (holding that VA must assist veteran by 
obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the nature and etiology 
of his low back disorder.  All indicated tests 
and studies should be accomplished, and 
clinical findings should be reported in detail.  
The veteran's claims folder should be made 
available to and reviewed by the examiner.

Upon review of the claims folder, to 
specifically include the service treatment 
records, and the examination results, please 
provide an opinion with respect to the 
following questions:

(a)  Does the veteran have a presently 
existing musculoskeletal disorder affecting 
the lumbar and/or lumbosacral spine?  Please 
specify the diagnosis or diagnoses.  If so, 
is it at least as likely as not (meaning at 
least 50-percent probable) that such 
disorder is due to or the result of the back 
injury the veteran sustained on March 25, 
1988, on the basis of all the evidence of 
record pertaining to the manifestations of 
the low back during and subsequent to the 
March 1988 service with the Army Reserves?

(b).  Does the veteran have a presently 
existing nerve root disorder affecting the 
lumbar and/or lumbosacral spine?  Please 
specify the diagnosis or diagnoses.  If so, 
is it at least as likely as not (meaning at 
least 50-percent probable) that such 
disorder is due to or the result of the back 
injury the veteran sustained on March 25, 
1988, on the basis of all the evidence of 
record pertaining to the manifestations of 
the low back during and subsequent to the 
March 1988 service with the Army Reserves?

(c)  If the veteran is found to have a 
musculoskeletal and/or a nerve root disorder 
affecting the lumbar and/or lumbosacral 
spine, is it at least as likely as not 
(meaning at least 50-percent probable) that 
one or both of the disorders are due to or 
the result of the intercurrent, work-related 
back injury the veteran sustained in 
September 1994, on the basis of all the 
evidence of record pertaining to the 
manifestations of the low back prior to, 
during and subsequent to September 1994?

The examiner should set forth the complete 
rationale underlying any and all opinions 
expressed, to include, as appropriate, citation 
to specific evidence in the record and a 
discussion of the medical principles involved, 
in a legible report.  

2.  The RO should readjudicate the issue of 
entitlement to service connection for a low 
back disorder, in light of the additional 
evidence obtained.  If the benefit sought is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
and given an appropriate opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


